Citation Nr: 0121137	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant's character of discharge for the period 
of service from July 9, 1968 to October 27, 1971, is a bar to 
receipt of Department of Veterans Affairs benefits (VA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the VA Regional 
Office (RO) in Montgomery, Alabama, which confirmed a prior 
determination that the appellant's character of discharge was 
a bar to the payment of VA benefits.


FINDINGS OF FACT

1.  The appellant served in the United States Army from July 
2, 1968, until July 8, 1968, under honorable conditions and 
from July 9, 1968, until October 27, 1971, at which time he 
was discharged under other than honorable conditions.

2.  During military service, the appellant had a total of 277 
lost days, including from: August 6 to August 17, 1970; 
November 3, 1970, until December 1, 1970; February 23, 1971, 
until September 9, 1971; and September 14, 1971, to October 
20, 1971.

3.  During military service, the appellant committed offenses 
in February 1970, October 1970 and February 1971; receiving 
one Special Court-Martial and three Article 15's.  

4.  During military service, the appellant was AWOL (absent 
without leave) for more than 180 days continuously, and the 
evidence does not present any compelling circumstances to 
warrant the prolonged unauthorized absences during the 
appellant's active military service.

CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to his receipt of VA benefits.  38 U.S.C.A. § 5303 (West 
1991); 38 C.F.R. § 3.12 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that his discharge has been 
mischaracterized, and that he should be entitled to VA 
benefits.

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted. Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary. See Id.  The Board finds that 
while this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In that regard, 
the Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim, 
and there is no indication that there are any outstanding 
records pertinent to this appeal.

The history of this appeal is as follows.  The veteran had 
active military service with the United States Army from July 
2, 1968, until July 8, 1968, under honorable conditions, and 
from July 9, 1968, until October 27, 1971.  He served in 
Vietnam from March 19, 1969, until March 18, 1970.  

During the period from July 9, 1968, until October 27, 1971, 
he had a total of 277 "lost" days, including periods of AWOL, 
from: August 6 to August 17, 1970 (12 days); November 3, 
1970, until December 1, 1970 (29 days); February 23, 1971 
until September 9, 1971(199 days).  His discharge from 
service was characterized as other than honorable.

Following service separation, in an April 1975 Administrative 
Decision, the VA confirmed the appellant's character of 
discharge as under dishonorable conditions, due to the 277 
days during service that he was AWOL.  

An August 1977 letter from the Department of the Army 
indicates that the appellant's application for consideration 
under the "DOD Discharge Review Program (Special)" had been 
examined and that his discharge under conditions other than 
honorable had been upgraded to under honorable conditions 
(general), effective April 1977.

Thereafter, the veteran filed a claim for VA educational 
benefits.  By letter dated in June 1979, the RO notified the 
appellant that Public Law 95-126, which was enacted on 
October 8, 1977, specified that a determination must be made 
as to whether there were "compelling reasons" to warrant his 
periods of unauthorized absences during service.  

In November 1978, the Service Department Discharge Review 
Board voted not to affirm the prior upgrade of the 
appellant's discharge.  Rather, they found no basis to 
determine that the appellant's discharge was improper.  It 
was noted that the appellant had 199 days AWOL; that he was 
absent 3 times for a total of 240 days; and that he had 
received 1 Special Court Martial and 3 Article 15's.  In 
short, the appellant's original character of discharge (under 
conditions other than honorable) was upheld.

In light of the foregoing, a July 1979 Administrative 
Decision concluded that the appellant's period of service 
from July 2, 1968 to October 27, 1971 was terminated under 
conditions which constitute a bar to entitlement to VA 
benefits. He was notified of that decision, and of his 
appellate rights, by letter dated in July 1979.

According to the law, benefits are not payable where the 
former service member was discharged or released under 
conditions including the following: By reason of a discharge 
under other than honorable conditions issued as a result of 
an absence without official leave (AWOL) for a continuous 
period of at least 180 days.  38 C.F.R. § 3.12(c)(6).  This 
bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  This bar applies to any person awarded 
an honorable or general discharge prior to October 8, 1977, 
under one of the programs listed in paragraph (h) of this 
section, and to any person who prior to October 8, 1977, had 
not otherwise established basic eligibility to receive VA 
benefits.  The term "established basic eligibility to receive 
VA benefits" means either a VA determination that an other 
than honorable discharge was issued under conditions other 
than dishonorable, or an upgraded honorable or general 
discharge issued prior to October 8, 1977, under criteria 
other than those prescribed by one of the programs listed in 
paragraph (h) of this section.  Id.

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence: (1) Length and character of 
service exclusive of the period of prolonged AWOL. Service 
exclusive of the period(s) of AWOL should be of such quality 
and length that it can be characterized as honest, faithful, 
and meritorious; (2) reasons for going AWOL, such as family 
emergencies (or similar types of situations), hardship or 
suffering incurred as a result of combat; (3) a valid legal 
defense.  38 C.F.R. § 3.12(c)(6)(i), (ii), (iii).

According to section (h), unless a discharge review board 
established under 10 U.S.C. 1553 determines on an individual 
case basis that the discharge would be upgraded under uniform 
standards meeting the requirements set forth in 38 C.F.R. 
§ 3.12 (g), an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed under this section: (1) the President's 
directive of January 19, 1977, implementing Presidential 
Proclamation 4313 of September 16, 1974; (2) the Department 
of Defense's special discharge review program effective April 
5, 1977; or (3) any discharge review program implemented 
after April 5, 1977, that does not apply to all persons 
administratively discharged or released from active military 
service under other than honorable conditions.  38 C.F.R. § 
3.12(h).

In light of the foregoing, the Board finds that the 
appellant's character of discharge is a bar to his receipt of 
VA benefits.  It is clear from the evidence of record that 
the appellant was discharged under other than honorable 
conditions for reasons including an (AWOL) for a continuous 
period of at least 180 days. 38 C.F.R. § 3.12(c)(6).  The 
Board recognizes that at one point, in May 1977, the 
Department of the Army upgraded the appellant's discharge to 
under honorable conditions (general), effective April 1977, 
under Presidential Proclamation No. 4313.  However, that 
determination was later invalidated by the November 1978 
Service Department Discharge Review Board.  See 38 C.F.R. § 
3.12(h).  The appellant has presented no evidence of 
compelling reasons for his unauthorized absences, see 38 
C.F.R. § 3.12(c)(6), nor is there any evidence that he was 
insane at the time he committed the unauthorized absences. 
See 38 C.F.R. § 3.12(b).

At the hearing in January 2000, the veteran reported that he 
was absent for a 30-day period on his return from Vietnam.  
He indicated that he went home instead because it was 
automatic for returning personnel to visit home before 
reporting to duty, and he did not understand that he had to 
obtain official authorization to take leave.  He was given an 
Article 15 after turning himself in.  He also testified that, 
on another occasion, he was put on KP during Christmas.  He 
testified that he went home on New Year's day, and that his 
wife had a baby the next day.  Then, in February he was 
arrested for drug charges.  Although he was able to post 
bail, the Army was not prompt in picking him up and returning 
him to post.  His spouse indicated that they had a son born 
on February [redacted], and that she did not realize that her 
husband's stay at home was unauthorized.

The Board notes that one of the appellant's continuous 
periods of AWOL totaled 199 days in length, in excess of the 
180 days specified under 38 C.F.R. § 3.12(c)(6).  The 
appellant has argued compelling circumstances, i.e., birth of 
a child, as reason for his AWOL period.  However, the 
appellant's service has been found to be a bar to benefits 
not under the provisions of 38 C.F.R. § 3.12(c)(6), 
pertaining to at least 180 days of continuous AWOL, but under 
the provisions of § 3.12(d)(4), pertaining to willful and 
persistent misconduct.

The record does not support any legal defense to his 
prolonged AWOL period, nor does it show any hardship during 
overseas service and there were no combat circumstances 
affecting the appellant's state of mind.  Moreover, the 
record does not document any family emergency.  

The veteran and his spouse have indicated that his spouse 
delivered a baby during this period.  The evidence submitted 
with his March 1999 claim for benefits identifies only one 
child, a son born August [redacted], 1977, which is subsequent to his 
discharge from service.  His June 1979 application for 
education benefits identifies three children, born February 
[redacted], 1969, January [redacted], 1971, and August [redacted], 1977.  
Apparently, the veteran and his wife were referring to two different 
children in their testimony.  

Although the veteran, in his testimony, tries to link at 
least one period of AWOL with the birth of a child in January 
1971, the periods of AWOL listed in the veteran's military 
records do not exactly coincide with the birth of this child.  
Moreover, even if there were such a relationship, it would 
not cover the entire series of actions that led to the 
conclusion that the veteran's discharge was based on his 
willful and persistent misconduct.

There are also other discrepancies between the military 
record and the veteran's testimony.  For example, he 
indicated that he went AWOL for 30 days on his return from 
Vietnam.  The military service personnel records, however, 
disclose that he returned from Vietnam in March 1970.  His 
29-day period of AWOL did not occur until November 1970, over 
6 months subsequent to his return.  Moreover, the record 
consistently reveals no impairment in the appellant's 
intelligence or in his ability to understand his military 
obligations and the protocol for leave taking.

The Board acknowledges the appellant's continuing 
disagreement with the character of his discharge, as well as 
his claims for VA benefits.  However, the Board is bound by 
the laws and regulations enacted by Congress.  In the present 
case, the appellant's character of discharge is a bar to 
entitlement to VA benefits.

The Board emphasizes that, despite the above finding, the 
Board is making no determination as to the official record of 
the appellant's discharge, which is in the sole purview of 
the Department of the Army.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994)(any disagreement that a claimant may have 
with a discharge classification must be raised with the Army 
Board for Correction of Military Records, not with the VA).


ORDER

The character of the appellant's discharge from service is a 
bar to his receipt of VA benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

